        1:20-cv-01181-JBM # 7         Page 1 of 7                                         E-FILED
                                                                Monday, 20 July, 2020 03:03:11 PM
                                                                    Clerk, U.S. District Court, ILCD

                  UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF ILLINOIS
                                PEORIA DIVISION

DION ERIC SAVAGE,                            )
                                             )
      Petitioner,                            )
                                             )
             v.                              )      Case No. 1:20-cv-1181
                                             )
WARDEN OF FCI PEKIN,                         )
                                             )
      Respondent.                            )

                             ORDER & OPINION

      Before the Court is Petitioner Dion Eric Savage’s Petition for Writ of Habeas

Corpus Pursuant to 28 U.S.C. § 2441 (doc. 1) supplemented by the Emergency

Request for Expedited Ruling on “Home Confinement” Motion Due to the COVID-19

Pandemic (doc. 2). At the Court’s direction, the Government has responded (doc. 5),

and Petitioner has replied (doc. 6). This matter is ripe for review. For the following

reasons, the Petition is dismissed.

                                      BACKGROUND

      In July 1997, a jury convicted Petitioner Dion Eric Savage of engaging in a

continuing criminal enterprise (CCE) in violation of 21 U.S.C. § 848, conspiracy to

distribute cocaine in violation of 21 U.S.C. §§ 841(a)(1) and 846, and being a felon in

possession of a firearm in violation of 18 U.S.C. § 922(g). Petitioner was sentenced to

life imprisonment for the CCE count and 10 years’ imprisonment for the narcotics

trafficking count, to run concurrently, while his sentencing on the firearm count was

held in abeyance.
        1:20-cv-01181-JBM # 7      Page 2 of 7



      Petitioner has a long history of filing motions to reduce his sentence. On direct

appeal, Petitioner challenged his conspiracy charge and the Sixth Circuit set it aside

as a part of the CCE charge. In a timely-filed initial motion pursuant to 28 U.S.C. §

2255, Petitioner’s firearm sentence was vacated. Petitioner then repeatedly

attempted to file successive § 2255 motions and was denied relief by the Sixth Circuit.

      Petitioner’s instant motion is premised on the COVID-19 pandemic, and he

purports to seek home confinement pursuant to 28 U.S.C. § 2241. Petitioner wishes

to live with his son, or in the alternative, with his daughter; both live in Michigan.

                                  LEGAL STANDARD

      A federal court may grant a writ of habeas corpus only if a detainee “is in

custody in violation of the Constitution or laws or treaties of the United States.” 28

U.S.C. § 2241(a). A petition under § 2241 is appropriate when the petitioner is

challenging the fact or duration of confinement. Preiser v. Rodriguez, 411 U.S. 475,

484 (1973). The Seventh Circuit has repeatedly held challenges of the conditions of

confinement will generally not be considered under § 2241. See, e.g., Robinson v.

Sherrod, 631 F.3d 839, 840–841 (7th Cir. 2011) (recognizing the “long-standing view

that habeas corpus is not a permissible route for challenging prison conditions” that

do not bear on the duration of confinement); Glaus v. Anderson, 408 F.3d 382, 387

(7th Cir. 2005) (holding because “release from custody is not an option” for a claim

alleging “medical treatment amounts to cruel and unusual punishment” in violation

of the Eighth Amendment, it cannot be addressed under § 2241).




                                           2
        1:20-cv-01181-JBM # 7      Page 3 of 7



                                     DISCUSSION

      COVID-19 presents a significant danger, as “those who contract the virus may

be asymptomatic for days or even for the entire duration of the infection but can still

transmit the virus to others, making it more challenging to readily identify infected

individuals and respond with necessary precautions.” Mays v. Dart, No. 20 C 2134,

2020 WL 1987007, at *2 (N.D. Ill. Apr. 27, 2020). In response to the pandemic, the

Bureau of Prisons (BOP) has taken steps to protect the health of inmates and staff;

this includes, where determined suitable by BOP, the transfer of inmates to home

confinement pursuant to 18 U.S.C. § 3624(c)(2) and 34 U.S.C. § 60541. The issue at

bar, arising from the pandemic, is whether Petitioner can challenge the conditions of

his confinement under § 2241 by seeking home confinement due to the ongoing

pandemic.

      Petitioner argues FCI Pekin has failed to test for COVID-19 or enact

precautionary measures to prevent its spread. (Doc. 1 at 3). Petitioner then outlines

how he meets the criteria in the CARES Act of 2020 for home confinement. (Doc. 1 at

4–5). Petitioner argues Livas v. Myers, ___ F. Supp. 3d ___, No. 2:20-cv-00422, 2020

WL 1939583, at *6 (W.D. La. Apr. 22, 2020), and Wilson v. Williams, ___ F. Supp. 3d

___, No. 4:20-cv-00794, 2020 WL 1940882, at *5–6 (N.D. Ohio Apr. 22, 2020), should

guide the Court’s decision; he maintains both decisions suggest § 2241 permits the

relief he seeks. (Doc. 1 at 2). Between the initial petition and the Reply, the Sixth

Circuit vacated the Northern District of Ohio’s opinion; Petitioner therefore relies




                                          3
         1:20-cv-01181-JBM # 7         Page 4 of 7



upon the Sixth Circuit opinion in his Reply, which he maintains also supports his

request for relief. (Doc. 6 at 2–5).

       However, the Government contends Petitioner is not eligible for relief because:

(1) § 2241 is not the proper vehicle for challenging conditions of confinement, (2)

Petitioner has failed to exhaust his administrative remedies, (3) BOP’s decision to

deny home confinement is not reviewable by this Court, (4) Petitioner is not entitled

to home confinement, and (5) any motion for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A) must be filed with the sentencing court. (Doc. 5 at 15–27). The

Government emphasizes Seventh Circuit precedent holds § 2241 is not an

appropriate route to challenge conditions of confinement. (Doc. 5 at 15).

       The Seventh Circuit has indeed repeatedly held a writ of habeas corpus is

appropriate only when the petitioner is challenging the fact or duration of

confinement. Waletzki v. Keohane, 13 F.3d 1079, 1080 (7th Cir. 1994). Thus, a

prisoner cannot challenge the conditions of their confinement through habeas corpus.

See Robinson v. Sherrod, 631 F.3d 839, 840 (7th Cir. 2011); Hill v. Werlinger, 695 F.3d

644, 645 (7th Cir. 2012). While COVID-19 has created new challenges, a request for

home confinement does not attack the duration or fact of confinement, only a

condition (its location), making § 2241 an improper route. See Pischke v. Litscher, 178

F.3d 497, 499–500 (7th Cir. 1999); Graham v. Broglin, 922 F.2d 379, 381 (7th Cir.

1991); Falcon v. United States Bureau of Prisons, 52 F.3d 137, 139 (7th Cir. 1995).

Where the petitioner is seeking only a change in location of confinement and does not




                                              4
        1:20-cv-01181-JBM # 7      Page 5 of 7



challenge the legality or duration of their confinement, the § 2241 claim must be

dismissed. Pischke, 178 F.3d at 500.

      Consequently, Petitioner’s claim cannot properly be brought under § 2241

because he challenges the conditions of his confinement, i.e., its location. 28 U.S.C. §

2241(c)(3); Robinson, 631 F.3d at 840–41. In Maday v. Fluke, No. 20-CV-343, 2020

WL 2769486, at *1 (W.D. Wis. May 28, 2020), the court held where a petitioner, who

suffered from underlying health issues, alleged the prison was not enacting adequate

safety measures against COVID-19, the § 2241 claim must be dismissed because the

petitioner did not challenge the lawfulness of the sentence. The Court agrees with the

Western District of Wisconsin’s conclusion which bars Petitioner’s challenge as

directed to the conditions of confinement. Glaus, 408 F.3d at 387.

      The cases put forth by Petitioner do not convince the Court otherwise. To start,

his reliance on Livas is wholly misplaced. There, the court found § 2241 was not a

proper vehicle for relief on a similar claim because the imprisonment was not

unlawful. Livas, ___ F. Supp. 3d ___, No. 2:20-cv-00422, 2020 WL 1939583, at *6

(W.D. La. Apr. 22, 2020) (“Petitioners do not and cannot contend that their

imprisonment or custody itself is unlawful; they are all convicted of certain crimes,

were properly sentenced to serve terms of imprisonment . . . .” ). To the extent the

Court would rely upon this decision, it would be to reject Petitioner’s claims.

      Wilson, by contrast, is facially supportive of Petitioner’s position. Although the

court in Wilson found the petitioner’s claim under § 2241 was cognizable, the Sixth

Circuit clarified this was because all conditions of confinement were being challenged;



                                           5
           1:20-cv-01181-JBM # 7   Page 6 of 7



thus, the petitioner was seeking release. Wilson v. Williams, 961 F.3d 829, 835 (6th

Cir. 2020). Under Sixth Circuit precedent, “where a petitioner claims that no set of

conditions would be constitutionally sufficient the claim should be construed as

challenging the fact or extent, rather than the conditions, of the confinement,” and

this remedy of release, is “the heart of habeas corpus.” Id. (quoting Preiser, 411 U.S.

at 498).

      This does not aid Petitioner because the Sixth and Seventh Circuits have split

on the availability of § 2241 relief for conditions of confinement. In Preiser, the

Supreme Court held a deprivation of good-time credits was cognizable under § 2241

because it fell within the traditional ambit of habeas: challenging the fact or duration

of confinement. Preiser, 411 U.S. at 487. However, the Court left open the question of

what qualifies as a condition of confinement, distinct from the fact or duration of the

sentence. Id. at 484–85. The circuit courts have disagreed on this open question, with

some holding certain challenges to prison conditions effectively challenge the legality

of the sentence while others holding habeas review is only available to challenge the

fact or duration of the sentence. Robinson, 631 F.3d at 840; Spencer v. Haynes, 774

F.3d 467, 470–71 (8th Cir. 2014). The Sixth Circuit has held where no set of conditions

would be constitutionally sufficient, habeas is appropriate because the claim

challenges the fact or extent, not the conditions, of the confinement since it

necessitates release, falling on one side of the circuit split. Adams v. Bradshaw, 644

F.3d 481, 483 (6th Cir. 2011); Terrell v. United States, 564 F.3d 442, 446−48 (6th Cir.

2009). But the Seventh Circuit is on the other side of the split; such claims fail under



                                           6
        1:20-cv-01181-JBM # 7      Page 7 of 7



Glaus and therefore are not cognizable on habeas. This Court is bound to follow the

Seventh Circuit.

      The circuit split is not the only issue; even if the Court was not bound by

Seventh Circuit precedent, Petitioner’s claim is unlike that in Wilson. In Wilson, the

petitioners argued there are no conditions of confinement that could be constitutional.

961 F.3d at 837–38. Petitioner has made no such allegation. (Docs. 1; 6). Indeed,

Petitioner states home confinement would be sufficient (doc. 1 at 5); he also contends

he has not been provided with disinfectant and there is no current testing, which

indicates there are sufficient safety measures available but not currently in place

(doc. 6 at 2–3). Thus, even under Sixth Circuit precedent, Petitioner’s claim would

not be a permissible subject for a § 2241 petition.

      The Court must dismiss Petitioner’s § 2241 petition; it challenges the

conditions of confinement, and the Seventh Circuit has concluded such challenges are

not cognizable under § 2241.

                                      CONCLUSION

      Dion Eric Savage’s Petition for Writ of Habeas Corpus Pursuant to 28 U.S.C.

§ 2441 (doc. 1) supplemented by the Emergency Request for Expedited Ruling on

“Home Confinement” Motion Due to the COVID-19 Pandemic (doc. 2) is DISMISSED.

SO ORDERED.

Entered this 20th day of July 2020.

                                                          s/ Joe B. McDade
                                                      JOE BILLY McDADE
                                                 United States Senior District Judge



                                           7
